Citation Nr: 0924746	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  96-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral fibrocystic breast disease, including on an 
extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to April 
1987.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas granted the Veteran service connection for 
bilateral fibrocystic breast disease and assigned that 
disability an initial noncompensable rating.    

The Veteran testified in support of this claim during a 
hearing held in September 1997 before a former Veterans Law 
Judge.  In June 2002, the Board increased the evaluation 
assigned the Veteran's bilateral fibrocystic breast disease 
to 10 percent.  

The Veteran then appealed the Board's June 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Court).  In May 2003, based on a Joint Motion For 
Remand (Joint Motion), the Veterans Court vacated and 
remanded the Board's June 2002 decision.  

In November 2003, April 2006, December 2007 and August 2008, 
the Board remanded the Veteran's appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development. 

Unfortunately, and although the Board regrets any delay 
caused by this REMAND, this claim is REMANDED again to the 
RO/AMC.




REMAND

The Veteran claims entitlement to an initial rating greater 
than 10 percent for bilateral fibrocystic breast disease, 
including on an extraschedular basis.  Additional action is 
necessary before the Board decides this claim.

In its most recent REMAND, dated in August 2008, the Board, 
in part, requested that the RO obtain a VA psychiatrist's 
opinion on whether the Veteran had a psychological disorder 
that was secondary to her service-connected bilateral breast 
disability.  Thereafter, the RO endeavored to comply with the 
Board's directive by transferring the Veteran's claims file 
to a psychiatrist.  As the Veteran's representative points 
out in an Appellant's Brief dated April 2009, however, the VA 
psychiatrist was unable to offer the requested opinion 
without the benefit of having examined the Veteran.  This VA 
examiner recommended that the Veteran be afforded an 
examination and, given her difficulties with regard to seeing 
male physicians, a female psychiatrist should conduct the 
examination.  Following the examiner's recommendation, the RO 
did not follow up by affording the Veteran an examination.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board without complying with the August 2008 
remand instructions.  Given this error, another remand is 
required.  

Accordingly, this case is REMANDED for the following action:

1.  As requested in the Board's August 
2008 remand, schedule the Veteran for 
appropriate examination by a female 
psychiatrist to determine the nature, 
extent, and etiology of her claimed 
psychiatric disability.  The claims file 
must be provided to the examiner for 
review.  Based on a review of the claims 
file and the results of the Veteran's 
examination, the examiner should opine 
whether it is at least as likely as not 
that any psychiatric disability, if 
diagnosed, was caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected bilateral fibrocystic 
breast disease.

2.  Then, readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

